HOUSTON, Justice.
The plaintiff, Joann B. Morris, appeals from a judgment determining a boundary line between her land and that owned by the defendant, James W. Ott. We affirm.
The line in dispute is the northern boundary of property owned by Morris and the southern boundary of property owned by Ott. The trial court, after hearing ore ten-us evidence, established the boundary line in accordance with Ott’s contentions. Morris argues that the court clearly erred in holding that her evidence was insufficient to support a valid statutory adverse possession claim.
This Court has stated the principles applicable to this case. First, we have said:
“[A] judgment establishing a boundary line between coterminous landowners on evidence submitted ore tenus is presumed correct and need only be supported by credible evidence. If so supported, the trial court’s conclusions will not be disturbed on appeal unless plainly erroneous or manifestly unjust.”
Tidwell v. Strickler, 457 So.2d 365, 367 (Ala.1984). We have also stated:
“The presumption of correctness is especially strong in boundary line dispute cases because it is difficult for the appellate court to review the evidence in such cases. Bearden v. Ellison, 560 So.2d 1042 (Ala.1990).”
Todd v. Owens, 592 So.2d 534, 535 (Ala.1991). These principles are well established and have been most recently stated in Econoline Trailers, Inc. v. Blake, 600 So.2d 993, 993-94 (Ala.1992), and Living*174ston v. Willard, [Ms. 1910366, August 7, 1992] 603 So.2d 988 (Ala.1992).
After carefully reviewing the briefs and the record, we conclude that the trial court had credible evidence to support its conclusion that Ott had record title to the land in dispute and that Morris had not acquired the disputed strip of land by adverse possession (see Robinson v. Hamilton, 496 So.2d 8 (Ala.1986), for an in-depth discussion of the law of adverse possession applicable in a boundary line dispute between coterminous landowners). Although the trial court heard conflicting testimony, we cannot reverse, given our standard for reviewing findings of fact based on ore tenus evidence. The judgment establishing the boundary between Morris and Ott is not clearly erroneous; therefore, it is due to be affirmed.
AFFIRMED.
HORNSBY, C.J., and MADDOX, SHORES and KENNEDY, JJ„ concur.